UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA 94063-1743 (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XX 1 Part I – Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED BALANCE SHEETS MARCH 31, 2007 (unaudited) AND DECEMBER 31, 2006 (audited) (in thousands) ASSETS March 31, December 31, 2007 2006 Cash and cash equivalents $ 14,454 $ 18,096 Loans Loans, secured by deeds of trust 268,302 261,097 Allowance for loan losses (2,559 ) (2,786 ) Net loans 265,743 258,311 Interest and other receivables Accrued interest and late fees 4,050 3,384 Advances on loans 4 96 Total interest and other receivables 4,054 3,480 Loan origination fees, net 78 104 Real estate held for sale, net of allowance of $2,348 for March 31, 2007 and December 31, 2006 28,035 25,231 Total other assets 28,113 25,335 Total assets $ 312,364 $ 305,222 The accompanying notes are an integral part of the consolidated financial statements. 2 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED BALANCE SHEETS MARCH 31, 2007 (unaudited) AND DECEMBER 31, 2006 (audited) (in thousands) LIABILITIES AND PARTNERS’ CAPITAL March 31, December 31, 2007 2006 Liabilities Line of credit $ 28,700 $ 30,700 Accounts payable 52 76 Payable to affiliate 549 481 Accrued liabilities 344 — Note payable 500 — Total liabilities 30,145 31,257 Minority interest 3,035 3,017 Investors in applicant status 971 557 Partners’ capital Limited partners’ capital, subject to redemption net of unallocated syndication costs of $1,745 and $1,743 for March 31, 2007 and December 31, 2006, respectively; and Formation Loan receivable of $12,727 and $12,693 for March 31, 2007 and December 31, 2006, respectively 277,977 270,160 General partners’ capital, net of unallocated syndication costs of $18 and $17 for March 31, 2007 and December 31, 2006, respectively 236 231 Total partners’ capital 278,213 270,391 Total liabilities and partners’ capital $ 312,364 $ 305,222 The accompanying notes are an integral part of the consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(unaudited) (in thousands, except for per limited partner amounts) 2007 2006 Revenues Interest on loans $ 6,810 $ 6,422 Interest-bank 24 12 Late fees 93 67 Imputed interest on Formation Loan 159 98 Other 12 60 7,098 6,659 Expenses Mortgage servicing fees 659 571 Interest expense 512 515 Amortization of loan origination fees 26 18 Provisions for losses on loans and real estate held for sale 133 573 Asset management fees 267 228 Clerical costs through Redwood Mortgage Corp. 83 82 Professional services 75 71 Amortization of discount on imputed interest 159 98 Other 44 91 1,958 2,247 Net income $ 5,140 $ 4,412 Net income:general partners (1%) $ 51 $ 44 limited partners (99%) 5,089 4,368 $ 5,140 $ 4,412 Net income per $1,000 invested by limited partners for entire period -where income is compounded and retained $ 17.42 $ 17.26 -where partner receives income in monthly distributions $ 17.32 $ 17.16 The accompanying notes are an integral part of the consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(unaudited) (in thousands) 2007 2006 Cash flows from operating activities Net income $ 5,140 $ 4,412 Adjustments to reconcile net income to net cash provided by operating activities Imputed interest income (159 ) (98 ) Amortization of discount 159 98 Amortization of loan origination fees 26 18 Provision for loan and real estate losses 133 573 Change in operating assets and liabilities Accrued interest and late fees (1,089 ) (126 ) Advances on loans 40 60 ) Accounts payable (24 ) 7 Payable to affiliate 68 (28 ) Other liabilities — (7 ) Net cash provided by operating activities 4,294 4,909 Cash flows from investing activities Loans originated (35,580 ) (68,609 ) Principal collected on loans 26,694 13,934 Payments for development of real estate (164 ) (117 ) Net cash used in investing activities (9,050 ) (54,792 ) Cash flows from financing activities Borrowings (payments) on line of credit, net (2,000 ) 18,000 Contributions by partner applicants 6,200 10,178 Partners’ withdrawals (2,939 ) (2,089 ) Syndication costs paid (98 ) (104 ) Formation Loan lending (444 ) (746 ) Formation Loan collections 377 1,112 Increase in minority interest 18 30 Net cash provided by financing activities 1,114 26,381 Net decrease in cash and cash equivalents (3,642 ) (23,502 ) Cash and cash equivalents – beginning of period 18,096 28,853 Cash and cash equivalents – end of period 14,454 5,351 Supplemental disclosures of cash flow information Cash paid for interest $ 512 $ 515 The accompanying notes are an integral part of these consolidated financial statements. During the first quarter of 2007, the partnership acquired a single family residence through foreclosure.This resulted in an increase in asset value of real estate owned properties of $2,640,000, an increase in notes payable of $844,000 and a decrease of $1,320,000 in loans receivable, $399,000 in accrued interest, $52,000 in advances and $25,000 in late charge receivables.In addition, the partnership sold a defaulted loan to a third party in return for cash.As a result, $360,000 was written off, which resulted in a decrease in loans receivable and a decrease in allowance for loan loss reserve. 5 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 1 – GENERAL In the opinion of the management of the partnership, the accompanying unaudited consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the consolidated financial information included therein. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the partnership’s Form 10-K for the fiscal year ended December 31, 2006 filed with the Securities and Exchange Commission. The results of operations for the three month period ended March 31, 2007 are not necessarily indicative of the operating results to be expected for the full year. Formation Loans The following summarizes Formation Loan transactions to March 31, 2007 (in thousands): 1st 2nd 3rd 4th 5th 6th Total Limited partner contributions $ 14,932 $ 29,993 $ 29,999 $ 49,985 $ 74,904 $ 53,227 $ 253,040 Formation Loan made 1,075 2,272 2,218 3,777 5,661 4,006 19,009 Discount on imputed interest — (146 ) (162 ) (341 ) (1,283 ) (1,391 ) (3,323 ) Formation Loan made, net 1,075 2,126 2,056 3,436 4,378 2,615 15,686 Repayments to date (991 ) (1,442 ) (980 ) (1,276 ) (1,008 ) (177 ) (5,874 ) Early withdrawal penalties applied (84 ) (135 ) (100 ) (39 ) (49 ) — (407 ) Formation Loan, net at March 31, 2007 — 549 976 2,121 3,321 2,438 9,405 Unamortized discount on imputed interest — 146 162 341 1,283 1,391 3,323 Balance March 31, 2007 $ — $ 695 $ 1,138 $ 2,462 $ 4,604 $ 3,829 $ 12,728 Percent loaned 7.2 % 7.6 % 7.4 % 7.6 % 7.6 % 7.5 % 7.5 % The Formation Loan has been deducted from limited partners’ capital in the consolidated balance sheets. As amounts are collected from Redwood Mortgage Corp., the deduction from capital will be reduced. Interest has been imputed at the market rate of interest in effect at the date of the offerings’ close. An estimated amount of imputed interest was recorded for the offerings still outstanding. During the three month periods ended March 31, 2007 and 2006, amortization expense of $159,000 and $98,000, respectively, was recorded related to the discount on the imputed interest. 6 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 1 – GENERAL (continued) Syndication costs The partnership bears its own syndication costs, other than certain sales commissions, including legal and accounting expenses, printing costs, selling expenses, and filing fees. Syndication costs are charged against partners’ capital and are being allocated to the individual partners consistent with the partnership agreement. Through March 31, 2007, syndication costs of $4,361,000 had been incurred by the partnership with the following distribution (in thousands): Costs incurred $ 4,361 Early withdrawal penalties applied (137 ) Allocated to date (2,461 ) March 31, 2007 balance $ 1,763 The sixth offering of 100,000,000 units ($100,000,000) commenced August 4, 2005. Syndication costs attributable to the sixth offering will be limited to the lesser of 10% of the gross proceeds or $4,000,000 with excess to be paid by the general partners. As of March 31, 2007 the sixth offering had incurred syndication costs of $1,103,000 (2.10% of contributions). Syndication costs are typically higher in the early stages of an offering. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The partnership’s consolidated financial statements include the accounts of its 100%-owned subsidiaries, Russian Hill Property Company, LLC (“Russian”) and Borrette Property Company, LLC (“Borrette”), and its 72.5%-owned subsidiary, Larkin Property Company, LLC (“Larkin”). All significant intercompany transactions and balances have been eliminated in consolidation. Loans secured by deeds of trust At March 31, 2007 and December 31, 2006, the partnership had thirteen and seven loans past due 90 days or more in regularly scheduled monthly payment (“90 Day Past Due Loans”) totaling $38,490,000 and $5,519,000, respectively. 7 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans secured by deeds of trust (continued) Most of the partnership loans contain balloon payments at their maturity date, meaning that a lump sum payment of principal and interest is due at the maturity date.Borrowers occasionally are not able to pay the full amount due at the maturity date.The partnership may allow these borrowers to continue making the previously regularly scheduled monthly payments for periods of time to assist the borrower in meeting the balloon payment obligation.These loans for which the principal and/or any accrued interest is due and payable, but the borrower has failed to make such payment of principal and/or accrued interest are called “Past Maturity Loans”.At March 31, 2007 and December 31, 2006, the partnership had five and seven loans totaling $21,404,000 and $28,706,000, respectively, which were Past Maturity Loans.Some of the Past Maturity Loans are also categorized and included in the totals of the 90 Day Past Due Loans when they are both past their maturity date and they are more than 90 days late on regularly scheduled monthly payments.The total combined number of 90 Day Past Due Loans and Past Maturity Loans at March 31, 2007 and December 31, 2006 was thirteen and ten, totaling $38,490,000 and $30,055,000, respectively.Accrued interest, advances and late charge receivables on these loans totaled $1,739,000 and $1,568,000 as of March 31, 2007 and December 31, 2006, respectively.The partnership does not consider these loans to be impaired because, in the opinion of management, there is sufficient collateral to cover the amount outstanding to the partnership and the partnership is still accruing interest on these loans.At March 31, 2007 and December 31, 2006 there were no loans categorized as impaired by the partnership. Allowance for loan losses The composition of the allowance for loan losses as of March 31, 2007 and December 31, 2006 was as follows (in thousands): Percent Percent March 31, to total December 31, to total 2007 loans 2006 loans Real estate mortgage Single-family (1-4 units) $ 1,506 72.49 % $ 1,673 73.10 % Apartments 197 6.29 % 160 5.71 % Commercial 790 20.45 % 887 20.40 % Land 66 0.77 % 66 0.79 % $ 2,559 100.00 % $ 2,786 100.00 % 8 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Allowance for loan losses (continued) Activity in the allowance for loan losses for the three months ended March 31, 2007 and for the year ended December 31, 2006 was as follows (in thousands): March 31, December 31, 2007 2006 Balance at beginning of period $ 2,786 $ 3,138 Charge-offs Domestic Real estate - mortgage Single family (1-4 units) — (112 ) Apartments — — Commercial (360 ) (15 ) Land — — (360 ) (127 ) Recoveries Domestic Real estate - mortgage Single family (1-4 units) — — Apartments — — Commercial — — Land — Net charge-offs (360 ) (127 ) Additions charged to operations 133 927 Transfer to real estate held for sale reserve — (1,152 ) Balance at end of period $ 2,559 $ 2,786 Ratio of net charge-offs during the period to average secured loans outstanding during the period 0.14 % 0.05 % 9 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income taxes No provision for federal and state income taxes (other than an $800 state minimum tax) is made in the consolidated financial statements since income taxes are the obligation of the limited partners if and when income taxes apply. Net income per $1,000 invested Amounts reflected in the consolidated statements of income as net income per $1,000 invested by limited partners for the entire period are amounts allocated to limited partners who held their investment throughout the period and have elected to either leave their earnings to compound or have elected to receive periodic distributions of their net income. Individual income is allocated each month based on the limited partners’ pro rata share of partners’ capital. Because the net income percentage varies from month to month, amounts per $1,000 will vary for those individuals who made or withdrew investments during the period, or selected other options. Profits and losses Profits and losses are allocated among the limited partners according to their respective capital accounts monthly after 1% of the profits and losses are allocated to the general partners. Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Such estimates relate principally to the determination of the allowance for loan losses, including the valuation of impaired loans and the valuation of real estate held for sale. Actual results could differ significantly from these estimates. NOTE 3 – GENERAL PARTNERS AND RELATED PARTIES The following are commissions and/or fees, which are paid to the general partners. Mortgage brokerage commissions For fees in connection with the review, selection, evaluation, negotiation and extension of loans, Redwood Mortgage Corp. may collect an amount equivalent to 12% of the loaned amount until six months after the termination date of the offering. Thereafter, loan brokerage commissions (points) will be limited to an amount not to exceed 4% of the total partnership assets per year. The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. 10 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 3 – GENERAL PARTNERS AND RELATED PARTIES (continued) Mortgage servicing fees Monthly mortgage servicing fees of up to 1/8 of 1% (1.5% annual) of the unpaid principal are paid to Redwood Mortgage Corp., based on the unpaid principal balance of the loan portfolio, or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located. Once a loan is categorized as impaired, mortgage servicing fees are no longer accrued thereon. Additional service fees are recorded upon the receipt of any subsequent payments on impaired loans. Asset management fees The general partners receive monthly fees for managing the partnership’s loan portfolio and operations in an amount up to 1/32 of 1% of the “net asset value” (3/8 of 1% annually), which is the partnership’s total assets less its total liabilities. Other fees The Partnership Agreement provides for other fees such as reconveyance, mortgage assumption and mortgage extension fees. Such fees are incurred by the borrowers and are paid to the general partners. Operating expenses Redwood Mortgage Corp., a general partner, is reimbursed by the partnership for all operating expenses incurred on behalf of the partnership, including without limitation, out-of-pocket general and administration expenses of the partnership, accounting and audit fees, legal fees and expenses, postage and preparation of reports to limited partners. NOTE 4 – REAL ESTATE HELD FOR SALE The following schedule reflects the cost of the properties and recorded reductions to estimated fair values, including estimated costs to sell, at March 31, 2007 and December 31, 2006 (in thousands): March 31, December 31, 2007 2006 Costs of properties $ 30,383 $ 27,579 Reduction in value (2,348 ) (2,348 ) Real estate held for sale, net $ 28,035 $ 25,231 11 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 4 – REAL ESTATE HELD FOR SALE (continued) In September 2004, the partnership acquired a single-family residence through a foreclosure sale. At the time the partnership took ownership of the property, the partnership’s investment totaled $1,937,000 including accrued interest and advances. The borrower had begun a substantial renovation of the property, which was not completed at the time of foreclosure. The partnership has decided to pursue development of the property by processing plans for the creation of two condominium units on the property. These plans will incorporate the majority of the existing improvements currently located on the property. At March 31, 2007 and December 31, 2006, the partnership’s total investment in this property was $1,766,000 and $1,759,000, respectively, net of a valuation allowance of $500,000. In December 2004, the partnership acquired land through a deed in lieu of foreclosure. At the time the partnership took ownership of the property the partnership’s investment totaled $4,377,000 including accrued interest and advances.During 2006, management established a $490,000 reserve against this property to reduce the carrying amount to management’s estimate of the net realizable value of the property.During the third quarter of 2006, the partnership sold one of the three parcels at a loss of approximately $73,000, for which a reserve had been previously established.At March 31, 2007 and December 31, 2006 the partnership’s investment in this property was $3,222,000, net of a valuation allowance of $417,000. During 2005, the partnership acquired land through foreclosure. At the time the partnership took ownership of the property, the partnership’s investment totaled $1,359,000 including accrued interest and advances. The property was subsequently sold for a total of $1,542,000 and the partnership recognized a gain on sale of real estate in the amount of $183,000. During 2006, the partnership acquired a single-family residence through foreclosure.At the time the partnership took ownership of the property, the partnership’s investment totaled $6,028,000.As of March 31, 2007 and December 31, 2006, approximately $165,000 and $111,000, respectively, in costs related to the development of this property have been capitalized.As of March 31, 2007 and December 31, 2006, the partnership’s investment in this property totaled $5,274,000 and $5,220,000, respectively, net of a valuation allowance of $919,000. Russian During 2002, a single-family residence that secured a partnership loan totaling $4,402,000, including accrued interest and advances, was transferred via a statutory warranty deed to a new entity named Russian Hill Property Company, LLC (“Russian”). Russian was formed by the partnership to complete the development and sale of the property. The assets, liabilities and operating results of Russian have been consolidated into the accompanying consolidated financial statements of the partnership.Costs related to the sale and development of this property were capitalized during 2003.Commencing January 2004, costs related to sales and maintenance of the property were expensed. At each of March 31, 2007 and December 31, 2006 the partnership’s total investment in Russian was $3,979,000, net of a valuation allowance of $500,000. 12 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 4 – REAL ESTATE HELD FOR SALE (continued) Larkin During 2005, the partnership acquired a multi-unit property through foreclosure. At the time the partnership took ownership of the property, the partnership’s investment, together with three other affiliate partnerships, totaled $10,595,000, including accrued interest and advances. Upon acquisition, the property was transferred via a statutory warranty deed to a new entity named Larkin Street Property Company, LLC (“Larkin”). The partnership owns a 72.50% interest in the property and the other three affiliates collectively own the remaining 27.50%. No valuation allowance has been established against this property as management is of the opinion that the property will have adequate equity to recover all partnerships’ investments. The assets, liabilities and operating results of Larkin have been consolidated into the accompanying consolidated financial statements of the partnership. As of March 31, 2007, approximately $967,000 in costs related to the development of this property have been capitalized.The partnership pursued efforts to recover funds from the guarantors of the original loan and during the third quarter of 2006 obtained $431,000, representing the partnership’s pro rata share of the recovery, from one of them.These proceeds were applied to reduce the partnership’s investment and as of March 31, 2007, the partnership’s investment, together with the other affiliated partnerships, totaled $11,131,000. Borrette In February 2007, the partnership acquired a single-family residence through foreclosure.At the time the partnership took ownership of the property, the partnership’s investment totaled $2,640,000 including accrued interest, late charges, advances and the balance owed to the senior lien holder, including accrued charges.A single asset entity named Borrette Property Company, LLC (“Borrette”) holds title to the property.The partnership beneficially owns 100% of the membership interests in Borrette.As of March 31, 2007 the partnership has spent approximately $35,000 for development work on the property.As of March 31, 2007, the partnership’s total investment in Borrette was $2,674,000. NOTE 5 – BANK LINE OF CREDIT The partnership has a bank line of credit in the maximum amount of the lesser of (1) $75,000,000, (2) one-third of partners’ capital, or (3) the borrowing base as defined in the agreement.The line of credit matures on November 15, 2008, with borrowings at prime less 0.50% and secured by the partnership’s loan portfolio.The outstanding balances were $28,700,000 and $30,700,000 at March 31, 2007 and December 31, 2006, respectively.The interest rate was 7.75% at each of March 31, 2007 and December 31, 2006.The partnership may also be subject to a 0.5% fee on specified balances in the event the line is not utilized. The line of credit requires the partnership to comply with certain financial covenants.The partnership was in compliance with these covenants at March 31, 2007 and December 31, 2006. NOTE 6 – NOTE PAYABLE The partnership took title to the Borrette property subject to an existing loan in the principal amount of $500,000 secured by a senior deed of trust.The loan is past maturity and due in full; however, the partnership has negotiated a forbearance agreement with the note holder to extend the time to repay this obligation.The senior mortgage calls for a balloon payment of principal and interest due April 30, 2007, as extended by the forbearance agreement.Management is in discussions with regard to possible further extension or modification of the terms of this note.The note rate of this indebtedness is 12.50% and monthly payments of interest only are $5,208. 13 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 7 – FAIR VALUE OF FINANCIAL INSTRUMENTS The following methods and assumptions were used to estimate the fair value of financial instruments: (a) Cash and cash equivalents.The carrying amount equals fair value.All amounts, including interest bearing accounts, are subject to immediate withdrawal. (b) Secured loans carrying value was $268,302,000 and $261,097,000 at March 31, 2007 and December 31, 2006, respectively. The fair value of these loans of $269,615,000 and $261,692,000, respectively, was estimated based upon projected cash flows discounted at the estimated current interest rates at which similar loans would be made. The applicable amount of the allowance for loan losses along with accrued interest and advances related thereto should also be considered in evaluating the fair value versus the carrying value. Loans are secured by recorded deeds of trust. At March 31, 2007 and December 31, 2006 there were 108 and 103 secured loans outstanding, respectively, with the following characteristics: March 31, December 31, 2007 2006 Number of secured loans outstanding 108 103 Total secured loans outstanding $ 268,302 $ 261,097 Average secured loan outstanding $ 2,484 $ 2,487 Average secured loan as percent of total secured loans 0.93 % 0.95 % Average secured loan as percent of partners’ capital 0.89 % 0.92 % Largest secured loan outstanding $ 32,375 $ 32,156 Largest secured loan as percent of total secured loans 12.07 % 12.32 % Largest secured loan as percent of partners’ capital 11.64 % 11.89 % Largest secured loan as percent of total assets 10.36 % 10.54 % Number of counties where security is located (all California) 28 26 Largest percentage of secured loans in one county 21.61 % 17.69 % Average secured loan to appraised value of security based on appraised values and prior liens at time loan was consummated 66.32 % 65.95 % Number of secured loans in foreclosure status — 2 Amount of secured loans in foreclosure $ — $ 2,108 14 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 8 – ASSET CONCENTRATIONS AND CHARACTERISTICS (in thousands) The following secured loan categories were held at March 31, 2007 and December 31, 2006: March 31, December 31, 2007 2006 First Trust Deeds $ 116,415 $ 125,061 Second Trust Deeds 146,468 133,623 Third Trust Deeds 5,419 2,413 Total loans 268,302 261,097 Prior liens due other lenders at time of loan 373,045 329,554 Total debt $ 641,347 $ 590,651 Appraised property value at time of loan $ 966,998 $ 895,621 Total secured loans as a percent of appraisals based on appraised values and prior liens at time loan was consummated 66.32 % 65.95 % Secured loans by type of property Single-family (1-4 units) $ 194,493 $ 190,859 Apartments 16,874 14,914 Commercial 54,873 53,262 Land 2,062 2,062 $ 268,302 $ 261,097 The interest rates on the loans range from 7.00% to 13.00% at March 31, 2007 and December 31, 2006. This range of interest rates is typical of our portfolio. Scheduled loan maturity dates as of March 31, 2007 are as follows: Amount Prior to December 31, 2007 $ 104,382 Between January 1, 2008 and December 31, 2008 103,307 Between January 1, 2009 and December 31, 2009 34,484 Between January 1, 2010 and December 31, 2010 11,769 Between January 1, 2011 and December 31, 2011 7,623 Thereafter 6,737 $ 268,302 15 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (unaudited) NOTE 8 – ASSET CONCENTRATIONS AND CHARACTERISTICS (in thousands) (continued) The scheduled maturities for 2007 include five past maturity loans totaling $21,404,000, and representing 7.98% of the portfolio at March 31, 2007.Interest payments on all of these loans were categorized as 90 days or more past due.Occasionally the partnership allows borrowers to continue to make the payments on debt past maturity for periods of time.None of the past maturity loans are in foreclosure as of March 31, 2007. At times the partnership’s cash deposits exceed federally insured limits. Management believes deposits are maintained in financially secure financial institutions. NOTE 9 – COMMITMENTS AND CONTINGENCIES Construction/Rehabilitation Loans The partnership makes construction and rehabilitation loans which are not fully disbursed at loan inception. The partnership approves the borrowers up to a maximum loan balance; however, disbursements are made periodically during completion phases of the construction or rehabilitation or at such other times as required under the loan documents. At March 31, 2007 there were $11,869,000 of undisbursed loan funds which will be funded by a combination of borrower monthly mortgage payments, line of credit draws, retirements of principal on current loans, cash, and capital contributions from investors. The partnership does not maintain a separate cash reserve to hold the undisbursed obligations, which are intended to be funded. Workout Agreements The partnership has negotiated various contractual workout agreements with borrowers whose loans are past maturity or who are delinquent in making payments. The partnership was not obligated to fund additional money on these loans as of March 31, 2007. There were no loans in workout agreements as of March 31, 2007. Legal proceedings The partnership is involved in various legal actions arising in the normal course of business. In the opinion of management, such matters will not have a material effect upon the financial position of the partnership. 16 Part I – Item 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OF THE PARTNERSHIP Critical Accounting Policies. In preparing the consolidated financial statements, management is required to make estimates based on the information available that affect the reported amounts of assets and liabilities as of the balance sheet dates and revenues and expenses for the reporting periods. Such estimates relate principally to the determination of (1) the allowance for loan losses (i.e. the amount of allowance established against loans receivable as an estimate of potential loan losses) including the accrued interest and advances that are estimated to be unrecoverable based on estimates of amounts to be collected plus estimates of the value of the property as collateral and (2) the valuation of real estate acquired through foreclosure. At March 31, 2007 the partnership owned seven real estate properties, which were taken back from defaulted borrowers. Loans and related accrued interest, fees, and advances are analyzed on a periodic basis for recoverability. Delinquencies are identified and followed as part of the loan system. Provisions are made to adjust the allowance for loan losses and real estate heldfor sale to an amount considered bymanagement to be adequate,with due consideration to original collateral values at loan inception and to provide for unrecoverable accounts receivable, including impaired loans, other loans, accrued interest, late fees and advances on loans, and other accounts receivable (unsecured). Recent trends in the economy have been taken into consideration in the aforementioned process of arriving at the allowance for loan losses and real estate. Actual results could vary from the aforementioned provisions for losses. If the probable ultimate recovery of the carrying amount of a loan, with due consideration for the fair value of collateral, is less than amounts due according to the contractual terms of the loan agreement and the shortfall in the amounts due are not insignificant, the carrying amount of the loan is reduced to the present value of future cash flows discounted at the loan’s effective interest rate. If a loan is collateral dependent, it is valued at the estimated fair value of the related collateral. If events and/or changes in circumstances cause management to have serious doubts about the collectibility of the contractual payments, a loan may be categorized as impaired and interest is no longer accrued. Any subsequent payments on impaired loans are applied to reduce the outstanding loan balances, including accrued interest and advances. Real estate held for sale includes real estate acquired through foreclosure and is stated at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s estimated fair value, less estimated costs to sell. The partnership periodically compares the carrying value of real estate to expected undiscounted future cash flows for the purpose of assessing the recoverability of the recorded amounts. If the carrying value exceeds future undiscounted cash flows, the assets are reduced to estimated fair value. 17 Forward-Looking Statements. Certain statements in this Report on Form 10-Q which are not historical facts may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the partnership’s expectations, hopes, intentions, beliefs and strategies regarding the future. Forward-looking statements include statements regarding future interest rates and economic conditions and their effect on the partnership and its assets, trends in the California real estate market, trends in the California real estate market moving towards normalcy, estimates as to the allowance for loan losses and the valuation of real estate held for sale, anticipated loan fundings, estimates of future limited partner withdrawals, additional foreclosures in 2007 and their effects on liquidity, the partnership’s plans to develop certain properties, and recovering certain values for properties through sale. Actual results may be materially different from what is projected by such forward-looking statements. Factors that might cause such a difference include unexpected changes in economic conditions and interest rates, including such conditions in California, the impact of competition and competitive pricing, unexpected shortfalls in cash flow required to develop certain properties, and downturns in the real estate markets in which the partnership has made loans. All forward-looking statements and reasons why results may differ included in this Form 10-Q are made as of the date hereof, and we assume no obligation to update any such forward-looking statement or reason why actual results may differ. Related Parties. The general partners of the partnership are Redwood Mortgage Corp., Gymno Corporation and Michael R. Burwell.Most partnership business is conducted through Redwood Mortgage Corp., which arranges, services, and maintains the loan portfolio for the benefit of the partnership.The fees received by the general partners are paid pursuant to the partnership agreement and are determined at the sole discretion of the general partners, subject to limitations imposed by the partnership agreement.In the past the general partners have elected not to take the maximum compensation.The following is a list of various partnership activities for which related parties are compensated. · Mortgage Brokerage CommissionsFor fees in connection with the review, selection, evaluation, negotiation and extension of loans, the partnership may collect an amount equivalent to 12% of the loaned amount until six months after the termination date of the offering.Thereafter, the loan brokerage commissions (points) will be limited to an amount not to exceed 4% of the total partnership assets per year.The loan brokerage commissions are paid by the borrowers, and thus, are not an expense of the partnership.Loan brokerage commissions paid by the borrowers were $852,000 and $1,858,000 for the three month periods ended March 31, 2007 and 2006, respectively. · Mortgage Servicing FeesMonthly mortgage servicing fees of up to 1/8 of 1% (1.5% on an annual basis) of the unpaid principal of the partnership’s loans are paid to Redwood Mortgage Corp., or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located.Mortgage servicing fees were $659,000 and $571,000 for the three month periods ended March 31, 2007 and 2006, respectively. · Asset Management FeesThe general partners receive monthly fees for managing the partnership’s portfolio and operations up to 1/32 of 1% of the ‘net asset value’ (3/8 of 1% on an annual basis).Management fees to the general partners were $267,000 and $228,000 for the three month periods ended March 31, 2007 and 2006, respectively. · Other FeesThe partnership agreement provides that the general partners may receive other fees such as processing and escrow, reconveyance, mortgage assumption and mortgage extension fees.Such fees are incurred by the borrowers and are paid to the general partners.Such fees totaled $18,000 and $13,000 for the three month periods ended March 31, 2007 and 2006, respectively. 18 · Income and LossesAll income and losses are credited or charged to partners in relation to their respective partnership interests. The allocation of income and losses to the general partners (combined) is a total of 1%, which was $51,000 and $44,000 for the three month periods ended March 31, 2007 and 2006, respectively. · Operating ExpensesRedwood Mortgage Corp. is reimbursed by the partnership for all operating expenses actually incurred on behalf of the partnership, including without limitation, out-of-pocket general and administration expenses of the partnership, accounting and audit fees, legal fees and expenses, postage and preparation of reports to limited partners.Operating expenses totaled $83,000 and $82,000 for the three month periods ended March 31, 2007 and 2006, respectively, and were reimbursed to Redwood Mortgage Corp. · Contributed CapitalThe general partners jointly and severally were to contribute 1/10 of 1% in cash contributions as proceeds from the offerings are received from the limited partners. As of March 31, 2007 and December 31, 2006, a general partner, Gymno Corporation, had contributed $253,000 and $223,000, respectively, as capital in accordance with Section 4.02(a) of the partnership agreement. · Sales Commission – “Formation Loan” to Redwood Mortgage Corp.Sales commissions relating to the capital contributions by limited partners are not paid directly by the partnership out of the offering proceeds. Instead, the partnership loans to Redwood Mortgage Corp., a general partner, amounts necessary to pay all sales commissions and amounts payable in connection with unsolicited orders. The loan is referred to as the “Formation Loan”. It is unsecured and non-interest bearing and is applied to reduce limited partners’ capital in the consolidated balance sheets. The sales commissions range between 0% (for units sold by the general partners) and 9%. It is estimated that the total amount of the Formation Loan will approximate 7.6% based on the assumption that 65% of the investors will reinvest earnings, which qualify for the higher commission percentage. The amount of the annual installments paid by Redwood Mortgage Corp. are determined at annual installments of one-tenth of the principal balance of each Formation Loan at December 31 of each year until the offering period is closed. Thereafter, the remaining Formation Loan is paid in ten equal amortizing payments over a period of ten years. 19 Results of Operations – For the three months ended March 31, 2007 and 2006 Changes in the partnership’s operating results for the three month periods ended March 31, 2007 versus 2006 are discussed below: Changes during the three months ended March 31, 2007 versus 2006 Net income $ 728,000 Revenue Interest on loans 388,000 Interest – interest-bearing accounts 12,000 Late fees 26,000 Imputed interest on Formation Loan 61,000 Other (48,000 ) $ 439,000 Expenses Mortgage servicing fees 88,000 Interest expense (3,000 ) Amortization of loan origination fees 8,000 Provision for losses on loans and real estate held for sale (440,000 ) Asset management fees 39,000 Clerical costs through Redwood Mortgage Corp. 1,000 Professional services 4,000 Amortization of discount on imputed interest 61,000 Other (47,000 ) $ (289,000 ) Net income $ 728,000 The secured loan portfolio balance remained relatively unchanged from $268,675,000 as of March 31, 2006 to $268,302,000 as of March 31, 2007.However, the increase in interest on loans of $388,000 (6.04%) for the three month period ended March 31, 2007 as compared to the same period in 2006, was due primarily to the increased size of the partnership average secured loan portfolio of $269,244,000 at March 31, 2007 as compared to an average balance of $246,961,000 at March 31, 2006.The increase was also due to a higher average portfolio interest rate of 9.76% at March 31, 2007 as compared to 9.67% at March 31, 2006.The increase was partially offset by a reduction in the collection of interest enhancements and interest rate provisions due upon repayment of our loans.For the three month periods ended March 31, 2007 and 2006 interest enhancements and additional interest income totaled $239,000 and $318,000, respectively. The increase in interest from interest-bearing accounts of $12,000 (100%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was due to a larger average monthly deposit of $3,636,000 for the three months ended March 31, 2007, as compared to an average monthly deposit of $3,137,000 for the same period in 2006.In addition, the interest rate averaged 2.69% for the current quarter versus an average interest rate of 1.47% for the same period in 2006. The increase in late fee income of $26,000 (38.81%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was due to an overall increase in loans past maturity and/or delinquent 90 days or more in interest payments.There were thirteen such loans totaling $38,490,000 as of March 31, 2007 as compared to nine loans totaling $22,999,000 as of March 31, 2006. 20 The decrease in other income of $48,000 (80%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was primarily due to a decrease in miscellaneous income that the partnership generates from other sources of $7,000 and a decrease in the sale of certain partnership units of $41,000 for the three month period ended March 31, 2007 as compared to the same period in 2006. The partnership accepts unsolicited orders for units from investors who utilize the services of a registered investment advisor. If an investor utilizes the services of a registered investment advisor in acquiring units, Redwood Mortgage Corp. will contribute to the partnership an amount equal to the sales commissions otherwise attributable to a sale of units through a participating broker dealer. This amount is based on the investor’s election to retain earnings (9%) or have their earnings distributed (5%). The increase in mortgage servicing fees of $88,000 (15.41%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was primarily due to an increase in the average size of the loan portfolio from $246,961,000 for the quarter ended March 31, 2006 to an average portfolio size of $269,224,000 for the quarter ended March 31, 2007. The decrease in interest expense of $3,000 (0.58%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was primarily due to a decrease in the weighted average borrowing of $24,824,000 for the three month period ended March 31, 2007 as compared to a weighted average borrowing of $30,178,000 in the same period of 2006.Interest expense on the line of credit is tied to the bank’s prime rate.This decrease was partially offset by an increase in the weighted average borrowing rate.The weighted average rate for the three month period ended March 31, 2007 was 8.25% while the weighted average rate for the corresponding period of 2006 was 6.82%. The increase in amortization of loan origination fees of $8,000 (44.44%) during the three month period ended March 31, 2007 as compared to the same period in 2006 was due to increased fees for an extension of the maturity date on the credit line. The decrease in the provision for losses on loans and real estate held for sale of $440,000 (76.79%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was due to management’s determination that accumulated reserves totaling $4,906,000 against loan losses and real estate held for sale as of March 31, 2007 compared to $4,699,000 as of March 31, 2006 was adequate.Secured loan portfolio balances remained relatively unchanged from $268,675,000 as of March 31, 2006 to $268,302,000 as of March 31, 2007. The increase in the asset management fees of $39,000 (17.11%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was due to an increase in the limited partners’ capital under management to $277,977,000 at March 31, 2007 from $240,149,000 at March 31, 2006. The increase in professional fees of $4,000 (5.63%) for the three month period ended March 31, 2007 as compared to the same period in 2006 was primarily due to increased fees and the timing of professional services and costs associated with the various partnership regulatory filings, and the annual audit.The increase in professional services includes both the general accounting and attorney costs.We anticipate the cost of professional services during 2007 will increase due to the partnership initiating additional compliance work in accordance with the Sarbanes-Oxley Act of 2002. The increase in amortization of discount on imputed interest of $61,000 (62.24%) for the three month period ended March 31, 2007 as compared to the same period in 2006, was primarily due to increases in the Formation Loan from the sale of additional limited partnership investments. 21 The decrease in other expenses of $47,000 (51.65%) for the three month period ended March 31, 2007 as compared to the same period in 2006, was primarily due to a decrease in miscellaneous expense of $50,000 and a decrease in upkeep costs on properties owned by the partnership of $8,000.These decreases were partially offset by increases in subscription interest while new funds from limited partners awaited entry into the partnership, postage and printing costs totaling $11,000. At March 31, 2007, there were no loans outstanding with a filed notice of default as compared to the two loans totaling $7,245,000 or 2.70% of outstanding secured loans that existed at March 31, 2006. Foreclosures are not an unusual occurrence in the segment of the lending industry in which we operate. The general partners received mortgage brokerage commissions from loan borrowers of $852,000 and $1,858,000 for the three month periods ended March 31, 2007 and 2006, respectively. Through the first quarter of 2007 the partnership funded $35,580,000 in loans and earned $852,000 in mortgage brokerage commissions for the general partners as compared to $68,609,000 in loans and $1,858,000 in commissions for the same period in 2006.The decrease is due to a lesser amount of loans being funded during the three month period ended March 31, 2007 as compared to the same period in 2006.In spite of the lower volume funded during the first quarter of 2007, anticipated loan fundings for the remaining three quarters of 2007 appears sufficient to allow the partnership to stay fully invested. Allowance for Losses. The general partners periodically review the loan portfolio, examining the status of delinquencies, borrowers’ payment records, as well as other factors. Based upon this information and other data, the allowance for loan losses is increased or decreased. Borrower foreclosures are a normal aspect of partnership operations. The partnership is not a credit based lender and hence while it reviews the credit history and income of borrowers, and if applicable, the income from income producing properties, the general partners expect that the partnership will on occasion take back real estate security. As of March 31, 2007, the partnership had thirteen loans past due 90 days or more on interest payments and/or past maturity, totaling $38,490,000. As of March 31, 2007 there were no filed notices of default. The partnership periodically enters into workout agreements with borrowers who are past maturity or delinquent in their regular payments. As of March 31, 2007 the partnership had no loans with workout agreements.Typically, a workout agreement allows the borrower to extend the maturity date of the balloon payment and/or allows the borrower to make current monthly payments while deferring for periods of time, past due payments, and allows time to pay the loan in full.These workout agreements and foreclosures generally exist within our loan portfolio to greater or lesser degrees, depending primarily on the health of the economy.The number of foreclosures and workout agreements will generally rise during difficult economic times and conversely fall during good economic times.At March 31, 2007 the partnership did not have any pending foreclosures.Workouts and foreclosures are considered when management arrives at appropriate loan loss reserves and based on our experience, are reflective of our loan marketplace segment.In 2007, we may initiate foreclosure proceedings on delinquent borrowers or borrowers who become delinquent during the balance of the year.We may take back additional real estate through the foreclosure process in 2007.Borrower foreclosures are a normal aspect of partnership operations and the general partners anticipate that they will not have a material effect on our results of operations or liquidity.As a prudent guard against potential losses, the general partners have made provisions for losses on loans and real estate held for sale of $4,906,000 through March 31, 2007.These provisions for losses were made to protect against collection losses.The total cumulative provision for losses as of March 31, 2007 is considered by the general partners to be adequate.Because of the number of variables involved, the magnitude of the swings possible and the general partners’ inability to control many of these factors, actual results may and do sometimes differ significantly from estimates made by the general partners. 22 PORTFOLIO REVIEW– For the three months ended March 31, 2007 and 2006 Loan Portfolio. The partnership’s loan portfolio consists primarily of short-term (one to five years), fixed rate loans secured by real estate.As of March 31, 2007 and 2006 the partnership’s loans secured by real property collateral in the nine San Francisco Bay Area counties (San Francisco, San Mateo, Santa Clara, Alameda, Contra Costa, Napa, Solano, Sonoma and Marin) represented $159,370,000 (59.40%) and $156,639,000 (58.30%) of the outstanding secured loan portfolio.An additional $49,824,000 (18.57%) and $56,816,000 (21.15%) were in counties adjacent to the San Francisco Bay Area, totaling, with the loans in the nine San Francisco Bay Area counties, $209,194,000 (77.97%) and $213,455,000 (79.45%).The remainder of the portfolio represented loans secured primarily by Northern California real estate. As of March 31, 2007 and 2006 the partnership held 108 and 103 secured loans, respectively, in the following categories (in thousands): March 31, 2007 2006 Single family homes (1-4 units) $ 194,493 72.49 % $ 169,196 62.97 % Commercial 54,873 20.45 % 68,520 25.50 % Apartments (5+ units) 16,874 6.29 % 17,996 6.70 % Land 2,062 0.77 % 12,963 4.83 % Total $ 268,302 100.00 % $ 268,675 100.00 % As of March 31, 2007, the partnership held 108 loans secured by deeds of trust.The following table sets forth the priorities, asset concentrations and maturities of the loans held by the partnership as of March 31, 2007. PRIORITIES, ASSET CONCENTRATIONS AND MATURITIES OF LOANS As of March 31, 2007 (in thousands) # of Secured Loans Amount Percent 1st Mortgages 52 $ 116,415 43.39 % 2nd Mortgages 51 146,468 54.59 % 3rd Mortgages 5 5,419 2.02 % Total 108 $ 268,302 100.00 % Maturing prior to 12/31/07 31 $ 104,382 38.90 % Maturing between 01/01/08 and 12/31/08 20 103,307 38.51 % Maturing between 01/01/09 and 12/31/09 17 34,484 12.85 % Maturing after 12/31/09 40 26,129 9.74 % Total 108 $ 268,302 100.00 % Average secured loan as a % of secured loan portfolio $ 2,484 0.93 % Largest secured loan as a % of secured loan portfolio 32,375 12.07 % Smallest secured loan as a % of secured loan portfolio 66 0.02 % Average secured loan-to-value at time of loan based on appraisals and prior liens at time of loan 66.32 % Largest secured loan as a percent of partnership assets 32,375 10.36 % 23 Liquidity and Capital Resources. Partnership capital continued to increase during the three month period ended March 31, 2007.The partnership received new limited partner capital contributions of $6,189,000 for the three month period ended March 31, 2007 as compared to $10,165,000 for the three month period ended March 31, 2006.Retained earnings of limited partners that have chosen to compound earnings were $3,121,000 for the three month period ended March 31, 2007, as compared to $2,720,000 for the three month period ended March 31, 2006.The increased partnership capital assisted in the partnership’s ability to increase loans outstanding to $268,302,000 at March 31, 2007, as compared to $268,675,000 at March 31, 2006. The partnership relies upon purchases of units, loan payoffs, borrowers’ mortgage payments, and to a lesser degree, its line of credit for the source of funds for loans and for the undisbursed portion of Construction Loans and Rehabilitation Loans (see the discussion under the caption “ASSET QUALITY” in Item 3 of Part I of this Form 10-Q). Mortgage interest rates have decreased somewhat from those available at the inception of the partnership. If interest rates were to increase substantially, the yield of the partnership’s loans may provide lower yields than other comparable debt-related investments. As such, additional limited partner unit purchases could decline, which would reduce the overall liquidity of the partnership. Additionally, since the partnership has made primarily fixed rate loans, if interest rates were to rise, the likely result would be a slower prepayment rate for the partnership. This could cause a lower degree of liquidity as well as a slowdown in the ability of the partnership to invest in loans at the then current interest rates. Conversely, in the event interest rates were to decline, the partnership could experience a surge of unit purchases by prospective limited partners, and/or significant borrower prepayments. In such event, if the partnership can only obtain the then existing lower rates of interest, there may be a dilution of the partnership’s yield on loans, thereby lowering the partnership’s overall yield to the limited partners. The partnership to a lesser degree relies upon its line of credit to fund loans. Generally, the partnership’s loans are fixed rate, whereas the credit line is a variable rate loan. In the event of a significant increase in overall interest rates, the credit line rate of interest could increase to a rate above the average portfolio rate of interest. Should such an event occur, the general partners would desire to pay off the line of credit and would generally not use it to fund loans.This could reduce the overall liquidity of the partnership.Cash is constantly being generated from borrower payments of interest, principal and loan payoffs. Currently, cash flow greatly exceeds partnership expenses and cash distribution requirements to limited partners. Excess cash flow is invested in new loan opportunities, and for funding the undisbursed portion of Construction and Rehabilitation Loans, and is used to reduce the partnership credit line or for other partnership business. At the time of subscription to the partnership, limited partners must elect either to receive monthly, quarterly or annual cash distributions from the partnership, or to compound earnings in their capital account. If an investor initially elects to receive monthly, quarterly or annual distributions, such election, once made, is irrevocable. If the investor initially elects to compound earnings in his/her capital account, in lieu of cash distributions, the investor may, after three (3) years, change the election and receive monthly, quarterly or annual cash distributions. Earnings allocable to limited partners, who elect to compound earnings in their capital account, will be retained by the partnership for making further loans or for other proper partnership purposes; and such amounts will be added to such limited partners’ capital accounts. During the three month periods ended March 31, 2007 and 2006, the partnership, after allocation of syndication costs, made the following allocation of earnings both to the limited partners who elected to compound their earnings, and those that chose to distribute: Three months ended March 31, 2007 2006 Compounding $ 3,121,000 $ 2,720,000 Distributing $ 1,882,000 $ 1,565,000 24 As of March 31, 2007 and 2006 limited partners electing to receive cash distributions of earnings represented 39% and 38%, respectively, of the limited partners’ outstanding capital accounts. These percentages have remained relatively stable. The general partners anticipate that after all capital has been raised, the percentage of limited partners electing to withdraw earnings will decrease due to the dilution effect which occurs when compounding limited partners’ capital accounts grow through compounded earnings. The partnership also allows the limited partners to withdraw their capital account subject to certain limitations and penalties. Once a limited partner’s initial five-year hold period has passed, the general partners expect to see an increase in liquidations due to the ability of limited partners to withdraw without penalty. This ability to withdraw five years after a limited partner’s investment has the effect of providing limited partner liquidity and the general partners expect a portion of the limited partners to avail themselves of this liquidity. The general partners expect to see increasing numbers of limited partner withdrawals during a limited partner’s 5th through 10th anniversary, at which time the bulk of those limited partners who have sought withdrawal have been liquidated.Since the five-year hold period for many limited partners has yet to expire, as of March 31, 2007, many limited partners may not have yet opted for such liquidation. Earnings and capital liquidations including early withdrawals during the three month period ended March 31, 2007 and 2006 were: Three months ended March 31, 2007 2006 Cash distributions $ 1,882,000 $ 1,565,000 Capital liquidation* $ 1,047,000 $ 491,000 Total $ 2,929,000 $ 2,056,000 * These amounts represent gross of early withdrawal penalties. Limited partners may liquidate their investment over a one-year period subject to certain limitations and penalties. During the three month periods ended March 31, 2007 and 2006, capital liquidated subject to the 10% penalty for early withdrawal was: Three months ended March 31, 2007 2006 $ 415,000 $ 119,000 These liquidated amounts are included in the total earnings and capital liquidations reported above and represent 0.15% and 0.05% for the three months ended March 31, 2007 and 2006, respectively, of the limited partners’ ending capital as of the end of the respective periods. These withdrawals are within the normally anticipated range and represent a small percentage of limited partner capital. In some cases in order to satisfy broker dealers and other reporting requirements, the general partners have valued the limited partners’ interest in the partnership on a basis which utilizes a per unit system of calculation, rather than based upon the investors’ capital account. This information has been reported in this manner in order to allow the partnership to integrate with certain software used by the broker dealers and other reporting entities. In those cases, the partnership will report to broker dealers, trust companies and others a “reporting” number of units based upon a $1.00 per unit calculation. The number of reporting units provided will be calculated based upon the limited partner’s capital account value divided by $1.00. Each investor’s capital account balance is set forth periodically on the partnership account statement provided to investors. The reporting units are solely for broker dealers requiring such information for their software programs and do not reflect actual units owned by a limited partner or the limited partners’ right or interest in cash flow or any other economic benefit in the partnership. Each investor’s capital account balance is set forth periodically on the partnership account statement provided to investors. The amount of partnership earnings each investor is entitled to receive is determined by the ratio that each investor’s capital account bears to the total amount of all investor capital accounts then outstanding. The capital account balance of each investor should be included on any NASD member client account statement in providing a per unit estimated value of the client’s investment in the partnership in accordance with NASD Rule 2340. 25 While the general partners have set an estimated value for the partnership units, such determination may not be representative of the ultimate price realized by an investor for such units upon sale. No public trading market exists for the partnership units and none is likely to develop. Thus, there is no certainty that the units can be sold at a price equal to the stated value of the capital account. Furthermore, the ability of an investor to liquidate his or her investment is limited subject to certain liquidation rights provided by the partnership, which may include early withdrawal penalties. Current Economic Conditions. During 2006 and through the first quarter of 2007, the United States economy as a whole preformed well, although there has been a noticeable deceleration in growth.Gross Domestic Product increased at a 1.3% rate for the first quarter of 2007 as compared to a 2.5% rate for the fourth quarter of 2006 and 3.4% for the year 2006.The positive GDP increases are healthy overall but indicate a slowing economy.Unemployment continued to remain low during the first quarter of 2007 at a rate of 4.9% for the United States, a rate of 5.2% for California and a rate of 4.2% for the city of San Francisco.The Federal Reserve Board left the Federal Funds Rate unchanged at 5.25% at its April, 2007 meeting and for its previous six consecutive meetings.The 10-year treasury bonds continued to trade in a narrow margin during the first quarter of 2007 at around 4.7%.This has helped 30 year fixed rate mortgages to remain consistent during the first quarter at approximately 6.2%. The partnership makes loans primarily in Northern California.As such the regional real estate market is of primary concern to the partnership.As of March 31, 2007 and 2006, approximately 59.40% ($159,370,000) and 58.30% ($156,639,000), respectively, of the loans held by the partnership were in the nine San Francisco Bay Area Counties.As of March 31, 2007 and 2006, an additional 18.57% ($49,824,000) and 21.15% ($56,816,000), respectively, of loans were in counties adjacent to the nine San Francisco Bay Area Counties, totaling, with the loans in the nine San Francisco Bay Area counties, 77.97% and 79.45% of loans in the nine San Francisco Bay Area counties and adjacent counties, respectively.The remainder of the loans held was secured primarily by Northern California real estate outside of the San Francisco Bay Area. In general, California residential real estate continued to appreciate in value during the first quarter of 2007.According to Dataquick, the median price of a California home in March, 2007 was $484,000 a new record up 3% from the median price of $470,000 in March of 2006.The total sales volumes (the number of homes sold) has been declining.During March, 2007 the sales volume was 27.5% less than March, 2006.The slow down in the number of homes sold has not significantly impacted residential sales prices.Mortgage interest rates for both fixed and adjustable rate loans have been relatively stable leaving residential affordability similar to 2006.The stable and slowly appreciating residential real estate price environment is comforting to the partnership as appraised values for originated loans can be relied upon and appraisers should have adequate and reliable data upon which to make value opinions. Commercial properties continued their strong performance in the San Francisco Bay Area.Vacancy in office properties was 8.6% for the first quarter of 2007 and rents increased 9.7% to over $40 per square foot for Class A properties.All other regions of the San Francisco Bay Area exhibited similar improved results from 2006.A strong commercial market indicates strong job and economic growth, which is good for commercial property values and for the lenders who secure loans on commercial properties. For partnership loans outstanding as of March 31, 2007, the partnership had an average loan-to-value ratio of 66.32%, computed based on appraised values and senior liens as of the date the loan was made. This percentage does not account for any increases or decreases in property values since the date the loan was made, nor does it include any reductions in principal on senior indebtedness through amortization of payments after the loan was made. Management believes that this low loan-to-value ratio will assist the partnership in weathering loan delinquencies and foreclosures should they occur. 26 Contractual Obligations. A summary of the contractual obligations of the partnership as of March 31, 2007 is set forth below (in thousands): Contractual Obligation Total Less than 1 Year 1-3 Years 3-5 Years Line of credit $ 28,700 $ — $ 19,933 $ 8,767 Construction loans 929 929 — — Term loans 500 500 — — Rehabilitation loans 10,940 10,940 — — Total $ 41,069 $ 12,369 $ 19,933 $ 8,767 Part I – Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The following table contains information about the cash held in money market accounts, loans held in the partnership’s portfolio and loans to the partnership pursuant to its line of credit as of March 31, 2007.The presentation, for each category of information, aggregates the assets and liabilities by their maturity dates for maturities occurring in each of the years 2007 through 2011 and separately aggregates the information for all maturities arising after 2011.The carrying values of these assets and liabilities approximate their fair market values as of March 31, 2007 (in thousands): 2007 2008 2009 2010 2011 Thereafter Total Interest earning assets: Money market accounts $ 12,543 $ 12,543 Average interest rate 2.75 % 2.75 % Loans secured by deeds of trust $ 104,382 103,307 34,484 11,769 7,623 6,737 $ 268,302 Average interest rate 9.81 % 9.85 % 10.20 % 9.77 % 9.39 % 9.46 % 9.86 % Interest bearing liabilities: Line of credit $ 798 9,567 9,568 8,767 $ 28,700 Average interest rate 8.25 % 8.25 % Term loan $ 500 $ 500 Average interest rate 12.50 % 12.50 % Market Risk. The partnership’s line of credit bears interest at a variable rate, tied to the prime rate. As a result, the partnership’s primary market risk exposure with respect to its obligations is changes in interest rates, which will affect the interest cost of outstanding amounts on the line of credit. The partnership may also suffer market risk tied to general trends affecting real estate values that may impact the partnership’s security for its loans. The partnership’s primary market risk in terms of its profitability is the exposure to fluctuations in earnings resulting from fluctuations in general interest rates. The majority of the partnership’s mortgage loans earn interest at fixed rates. Changes in interest rates may also affect the value of the partnership’s investment in mortgage loans and the rates at which the partnership reinvests funds obtained from loan repayments and new capital contributions from limited partners. If interest rates increase, the interest rates the partnership obtains from reinvested funds will generally increase, but the value of the partnership’s existing loans at fixed rates will generally tend to decrease. The risk is mitigated by the fact that the partnership does not intend to sell its loan portfolio, rather such loans are held until they are paid off. If interest rates decrease, the amounts becoming available to the partnership for investment due to repayment of partnership loans may be reinvested at lower rates than the partnership had been able to obtain in prior investments, or than the rates on the repaid loans. In addition, interest rate decreases may encourage borrowers to refinance their loans with the partnership at a time where the partnership is unable to reinvest in loans of comparable value. The partnership does not hedge or otherwise seek to manage interest rate risk. The partnership does not enter into risk sensitive instruments for trading purposes. 27 ASSET QUALITY A consequence of lending activities is that occasionally losses will be experienced and that the amount of such losses will vary from time to time, depending upon the risk characteristics of the loan portfolio as affected by economic conditions and the financial experiences of borrowers. Many of these factors are beyond the control of the general partners. There is no precise method of predicting specific losses or amounts that ultimately may be charged off on particular segments of the loan portfolio, especially in light of the current economic environment. The conclusion that a loan may become uncollectible, in whole or in part, is a matter of judgment. Although institutional lenders are subject to requirements and regulations that, among other things, require them to perform ongoing analyses of their portfolios, loan-to-value ratios, reserves, and other metrics, and to obtain and maintain current information regarding their borrowers and the securing properties, the partnership is not subject to these regulations and has not adopted all of these practices. Rather, the general partners, in connection with the periodic closing of the accounting records of the partnership and the preparation of the financial statements, determine whether the allowance for loan losses is adequate to cover potential loan losses of the partnership.As of March 31, 2007, thirteen loans totaling $38,490,000 were delinquent over 90 days on interest payments.This includes five matured loans totaling $21,404,000. As of March 31, 2007 the general partners have determined that the allowance for loan losses and real estate held for sale of $4,906,000 (1.76% of net assets) is adequate in amount.Because of the number of variables involved, the magnitude of the swings possible and the general partners’ inability to control many of these factors, actual results may and do sometimes differ significantly from estimates made by the general partners. The partnership also makes loans requiring periodic disbursements of funds. As of March 31, 2007, there were ten such loans.These loans include either ground up construction of buildings and/or loans for rehabilitation of existing structures.Interest on these loans is computed using a simple interest method and only on the amounts disbursed on a daily basis. A summary of the status of the partnership’s loans which are periodically disbursed, as of March 31, 2007, is set forth below: Complete Construction Rehabilitation Disbursed funds $ 5,866,000 $ 57,666,000 Undisbursed funds $ 929,000 $ 10,940,000 $ 6,795,000 $ 68,606,000 “Construction Loans” are determined by the management to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multifamily properties. The partnership has approved the borrowers up to a maximum loan balance; however, disbursements are made in phases throughout the construction process.As of March 31, 2007, the partnership had commitments for Construction Loans totaling $6,795,000, of which $5,866,000 had been disbursed and $929,000 remains to be disbursed. The partnership also makes loans, the proceeds of which are used to remodel, add to and/or rehabilitate an existing structure or dwelling, whether residential, commercial or multifamily properties and which, in the determination of management, are not Construction Loans.Many of these loans are for cosmetic refurbishment of both interiors and exteriors of existing condominiums.The refurbished units are then sold to new users, and the sales proceeds are used to repay the partnership’s loans.These loans are referred to by management as “Rehabilitation Loans”. As of March 31, 2007 the partnership had commitments for Rehabilitation Loans totaling $68,606,000, of which $57,666,000 had been disbursed and $10,940,000 remains to be disbursed.While the partnership does not classify Rehabilitation Loans as Construction Loans, Rehabilitation Loans do carry some of the same risks as Construction Loans. There is no limit on the amount of Rehabilitation Loans the partnership may make. 28 Part I – Item 4. CONTROLS AND PROCEDURES As of March 31, 2007, the partnership carried out an evaluation, under the supervision and with the participation of the general partners of the effectiveness of the design and operation of the partnership’s disclosure controls and procedures pursuant to Rule 13a-15 of the Securities Exchange Act of 1934, as amended. Based upon that evaluation, the general partners concluded that the partnership’s disclosure controls and procedures are effective for the purposes set forth in Rule 13a-15. There were no changes in the partnership’s internal control over financial reporting during the partnership’s first fiscal quarter that have materially affected, or are reasonably likely to materially affect, the partnership’s internal control over financial reporting. PART II–OTHER INFORMATION Item 1.Legal Proceedings The partnership is involved in various legal actions arising in the normal course of business.In the opinion of management, such matters will not have a material effect upon the financial position of the partnership. Item 1A.Risk Factors A description of the risk factors with respect to investing in the limited partnership units publicly offered by the partnership is set forth in the partnership’s prospectus, dated August 4, 2005, beginning on page 8, under the section “Risk Factors”, which is incorporated herein by reference. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Not Applicable. Item 3.Defaults Upon Senior Securities Not Applicable. Item 4.Submission of Matters to a Vote of Security Holders Not Applicable. Item 5.Other Information None. Item 6.Exhibits 31.1 Certification of General Partner pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of General Partner pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of General Partner pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of General Partner pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 29 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized on the 15th day of May, 2007 REDWOOD MORTGAGE INVESTORS VIII By: /S/ Michael R. Burwell Michael R. Burwell, General Partner By: Gymno Corporation, General Partner By: /S/ Michael R. Burwell Michael R. Burwell, President, Secretary/Treasurer & Chief Financial Officer By: Redwood Mortgage Corp., General Partner By: /S/ Michael R. Burwell Michael R. Burwell, President, Secretary/Treasurer 30 Exhibit 31.1 GENERAL PARTNER CERTIFICATION I, Michael R. Burwell, General Partner, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Redwood Mortgage Investors VIII, a California Limited Partnership (the “Registrant”); 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this quarterly report; 4. The Registrant’s other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Registrant and we have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; (b) evaluated the effectiveness of the Registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) disclosed in this report any change in the Registrant’s internal control over financial reporting that occurred during the Registrant’s most recent fiscal quarter (the Registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting; and 5. The Registrant’s other certifying officers and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Registrant’s auditors and the audit committee of Registrant’s board of directors (or persons performing the equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant’s internal control over financial reporting. /s/ Michael R. Burwell Michael R. Burwell, General Partner May 15, 2007 31 Exhibit 31.2 PRESIDENT AND CHIEF FINANCIAL OFFICER CERTIFICATION I, Michael R. Burwell, President, Secretary/Treasurer and Chief Financial Officer of Gymno Corporation, General Partner, and Redwood Mortgage Corp., General Partner, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Redwood Mortgage Investors VIII, a California Limited Partnership (the “Registrant”); 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this quarterly report; 4. The Registrant’s other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Registrant and we have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; (b) evaluated the effectiveness of the Registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) disclosed in this report any change in the Registrant’s internal control over financial reporting that occurred during the Registrant’s most recent fiscal quarter (the Registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting; and 5. The Registrant’s other certifying officers and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Registrant’s auditors and the audit committee of Registrant’s board of directors (or persons performing the equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant’s internal control over financial reporting. /s/ Michael R. Burwell Michael R. Burwell, President, Secretary/Treasurer and Chief Financial Officer of Gymno Corporation, General Partner, and Redwood Mortgage Corp., General Partner May 15, 2007 32 Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Redwood Mortgage Investors VIII (the “Partnership”) on Form 10-Q for the period ending March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Michael R. Burwell, General Partner of the Partnership, certify, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership at the dates and for the periods indicated. This Certification has not been, and shall not be deemed “filed” with the Securities and Exchange Commission. /s/ Michael R. Burwell Michael R. Burwell, General Partner May 15, 2007 33 Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Redwood Mortgage Investors VIII (the “Partnership”) on Form 10-Q for the period ending March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Michael R. Burwell, President, Secretary/Treasurer & Chief Financial Officer of Gymno Corporation, General Partner of the Partnership, and Redwood Mortgage Corp., General Partner of the Partnership, certify that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership at the dates and for the periods indicated. This Certification has not been, and shall not be deemed “filed” with the Securities and Exchange Commission. /s/ Michael R. Burwell Michael R. Burwell, President, Secretary/Treasurer & Chief Financial Officer of Gymno Corporation, General Partner, and Redwood Mortgage Corp., General Partner May 15, 2007 34
